EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniar Hussan (Reg. No. 59,026) on 02/11/2022.

The application has been amended as follows: 

1. (Currently Amended) A method for determining a ball shot attempt result, the ball shot attempt captured by a camera on a mobile computing device, comprising: 
receiving an input video captured using the camera on the mobile computing device, wherein the input video comprises a ball shot attempt at a goal; 
receiving a declared ball shot attempt, the declared ball shot attempt detected by analyzing a ball trajectory in the input video using a first computer vision algorithm; 
adjusting a goal element movement threshold to generate an adjusted goal element movement threshold based on a scene detection result in the input video from a second computer vision algorithm; 
detecting a goal element movement associated with an integral element of the goal using the second computer vision algorithm based on the adjusted goal element movement threshold; and 
computer vision algorithm and the ball trajectory from the first computer vision algorithm.

8. (Currently Amended) A system for detecting a ball shot attempt, comprising: 
at least one processor; and 
a non-transitory physical medium for storing program code and accessible by the processor, the program code when executed by the processor causes the processor to: 
receive an input video captured using a camera on a mobile computing device, wherein the input video comprises a ball shot attempt at a goal; 
receive a declared ball shot attempt, the declared ball shot attempt detected by analyzing a ball trajectory in the input video using a first computer vision algorithm; 
adjust a goal element movement threshold to generate an adjusted goal element movement threshold based on a scene detection result in the input video from a second computer vision algorithm; 
detect a goal element movement associated with an integral element of the goal using the second computer vision algorithm based on the adjusted goal element movement threshold; and 
determine the ball shot attempt result based on the goal element movement from the second computer vision algorithm and the ball trajectory from the first computer vision algorithm.


receive an input video captured using a camera on a mobile computing device, wherein the input video comprises a ball shot attempt at a goal;
receive a declared ball shot attempt, the declared ball shot attempt detected by analyzing a ball trajectory in the input video using a first computer vision algorithm; 
adjust a goal element movement threshold to generate an adjusted goal element movement threshold based on a scene detection result in the input video from a second computer vision algorithm; 
detect a goal element movement associated with an integral element of the goal using the second computer algorithm based on the adjusted goal element movement threshold; and 
determine the ball shot attempt result based on the goal element movement from the second computer vision algorithm and the ball trajectory from the first computer vision algorithm.

Reasons for Allowance
	Claims 5, 12, 19 and 21 are cancelled.
	Claims 1-4, 6-11, 13-18, 20 and 22-23 are allowed.
The following is an examiner’s statement of reasons for allowance:


Accordingly, the features identified, in combination with other claim limitations, are neither suggested nor discussed by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665